DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “the fiber layer” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (6,942,326) in view of Ruder (4,967,207), Mochizuki et al. (5,488,401) and Morandotti et al. (8,480,217).

 	Regarding claim 1, Hayashi teaches an ink reservoir including: 
	an ink reservoir (fig. 8, item 10),
 	an ink supply interface (fig. 8, item 32); 
 	a duct (fig. 8, item 14) forming a connection between the ink reservoir and the ink supply interface (see fig. 8); 
 	a back pressure system (fig. 8, items 13, 15, note that ribs and atmospheric pressure hole maintain a back pressure) included within the ink reservoir and comprising an anisotropic fibrous member (fig. 8, item 51) for retaining solvent-based ink within the ink reservoir (see fig. 8), the fibrous member being formed by a plurality of fiber layers made of fibers attached to each other (see fig. 8, cols. 4, 5, lines 62-17) having a fiber direction (cols. 4, 5, lines 62-3, direction A), wherein the fiber direction of at least some of the fibers is oriented towards the duct (cols. 4, 5, lines 62-3, direction A) wherein the fiber layers are stacked on top of each other to form a three-dimensional shape of the fibrous member (see fig. 8, note layers forming three-dimensional shape 51 of fibrous member), 
 	an adjustment member (fig. 8, item 50) located within the ink reservoir between the fibrous member and an entrance to the duct (see fig. 8), 
 	wherein the volume of the adjustment member in relation to the fibrous member is less than 20% (see fig. 8, Note that adjustment member 50 is well less than 20% of the volume of item 51), wherein one surface (fig. 8, upward facing side) of the adjustment member extends along and is in direct contact with a complete face side (fig. 8, downward facing side of fibrous member 51) of the fibrous member (see fig. 8) directed towards the duct (see fig. 8), and a shape of the adjustment member matches an inner shape of the ink reservoir such that all other surfaces of the adjustment member are in direct contact with inner vertical walls of the ink reservoir and the inner bottom wall of the ink reservoir (see fig. 8, note that the downward facing side of adjustment member is in direct contact with the bottom wall of the reservoir, the four vertical sides of the adjustment member are all in direct contact with the respective four side walls of the reservoir, and the shape of the adjustment member matches the inner shape of the reservoir. That is, the shape of the adjustment member snuggly fits into the reservoir).
and wherein the adjustment member comprises a compressible foam (see fig. 8, note that adjustment member 50 is an absorbent foam). 
Hayashi does not teach wherein a part of the duct extends inside the ink reservoir such that outer surfaces of the part of the duct extending inside the ink reservoir are formed by surfaces of an inner bottom wall of the ink reservoir and wherein there are no gaps between an adjustment member and inner vertical walls of the ink reservoir and between the adjustment member and the bottom inner horizontal wall of the ink reservoir. Ruder teaches a duct that extends into an ink reservoir and an absorbent ink storage member that fills the reservoir so as to leave no gaps between the absorbent and the reservoir walls (Ruder, see fig. 2). It would have been obvious to one of ordinary skill in the art at the time of invention to configure the duct and absorbent member disclosed by Hayashi in the manner disclose by Ruder because doing so would maximize the amount of space allowed for ink storage in the absorbent ink storage member.
Hayashi in view of Ruder does not teach a filter situated between the adjustment member and the duct and comprising a mesh made of metal strands. Mochizuki teaches this (Mochizuki, fig. 2, item 17, col. 5, lines 25-29). It would have been obvious to one of ordinary skill in the art at the time of invention to add the filter disclosed by Mochizuki to the device disclosed by Hayashi in view of Ruder because doing so would ensure that ink passed to the printhead was clean and fluid so as to prevent clogging of the flow channels in the head and the nozzles. 
Upon combination of Mochizuki with Hayashi in view of Ruder, the resultant device would meet the limitation requiring the adjustment member is in contact with lateral surfaces of the filer and an upper surface of the filter that is directed toward the interior of the reservoir so that there are no gaps between the adjustment member and the filter.
Hayashi and Ruder and Mochizuki does not teach wherein the fibers of the fibrous member each have an inner core and an outer sheath, wherein the outer sheath is made of polyethylene and the inner core is made of polypropylene, and wherein each fiber has a diameter of from 10 to 30 microns and wherein each of the fiber layers has a thickness equal to a value from two times to three times a diameter of an average fiber of the fibers of the fiber layer. Morandotti teaches this (Morandotti, col. 6, lines 43-61, col. 7, lines 51-55, Note that the claim simply recites “fiber layers” made of fibers, and thus any slice of any fibrous absorbent material with the claimed thickness meets the limitation. In other words, because no specificity has as to what exactly constitutes a layer has been recited in the claim, Examiner is interpreting Morandotti’s absorbent to be composed of a plurality of fibrous layers each 2.5 times the thickness of the fiber diameter). It would have been obvious to one of ordinary skill in the art at the time of invention to apply Morandotti’s core-and-sheath arrangement to the device disclosed by Hayashi in view of Ruder and Mochizuki because doing so would allow for increased ink storage while not hindering ink flow to the printhead.    	Regarding claim 2, Hayashi in view of Ruder, Mochizuki and Morandotti teaches the ink reservoir according to claim 1, wherein the fibrous member provides a major share of a capacity of the ink reservoir for solvent-based ink (Hayashi, see fig. 8).  				   Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. Specifically, the claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853